 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JON HUMES,                                        No. 2:17-cv-2499-EFB P
12                       Plaintiff,
13           v.                                         ORDER AND FINDINGS AND
                                                        RECOMMENDATIONS
14    SCOTT JONES, Sheriff,
15                       Defendant.
16

17          Plaintiff is a state prisoner proceeding without counsel and in forma pauperis in an action

18   brought under 42 U.S.C. § 1983. The court screened plaintiff’s original complaint, deemed it

19   deficient, and dismissed it with leave to amend. ECF No. 12. He has filed an amended complaint

20   (ECF No. 14) which the court screens below.

21                                                Screening

22          I.      Legal Standards

23          The court is required to screen complaints brought by prisoners seeking relief against a

24   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

25   screening obligation applies where a complaint is removed from state court. See, e.g., Morris v.

26   Horel, 2008 U.S. Dist. LEXIS 56938, 2008 WL 686874, *1 (N.D. Cal., March 12, 2008)

27   (screening civil rights action removed from state court pursuant to Section 1915A). The court

28   must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally
                                                       1
 1   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek
 2   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1), (2).
 3           A claim “is [legally] frivolous where it lacks an arguable basis either in law or in fact.”
 4   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th
 5   Cir. 1984). “[A] judge may dismiss [in forma pauperis] claims which are based on indisputably
 6   meritless legal theories or whose factual contentions are clearly baseless.” Jackson v. Arizona,
 7   885 F.2d 639, 640 (9th Cir. 1989) (citation and internal quotations omitted), superseded by statute
 8   on other grounds as stated in Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000); Neitzke, 490
 9   U.S. at 327. The critical inquiry is whether a constitutional claim, however inartfully pleaded,
10   has an arguable legal and factual basis. Id.
11           “Federal Rule of Civil Procedure 8(a)(2) requires only ‘a short and plain statement of the
12   claim showing that the pleader is entitled to relief,’ in order to ‘give the defendant fair notice of
13   what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp. v. Twombly, 550 U.S.
14   544, 555 (2007) (alteration in original) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).
15   However, in order to survive dismissal for failure to state a claim, a complaint must contain more
16   than “a formulaic recitation of the elements of a cause of action;” it must contain factual
17   allegations sufficient “to raise a right to relief above the speculative level.” Id. (citations
18   omitted). “[T]he pleading must contain something more . . . than . . . a statement of facts that
19   merely creates a suspicion [of] a legally cognizable right of action.” Id. (alteration in original)
20   (quoting 5 Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure 1216 (3d
21   ed. 2004)).
22           “[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to
23   relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.
24   Corp., 550 U.S. at 570). “A claim has facial plausibility when the plaintiff pleads factual content
25   that allows the court to draw the reasonable inference that the defendant is liable for the
26   misconduct alleged.” Id. (citing Bell Atl. Corp., 550 U.S. at 556). In reviewing a complaint
27   under this standard, the court must accept as true the allegations of the complaint in question,
28   Hospital Bldg. Co. v. Rex Hosp. Trs., 425 U.S. 738, 740 (1976), as well as construe the pleading
                                                         2
 1   in the light most favorable to the plaintiff and resolve all doubts in the plaintiff’s favor, Jenkins v.
 2   McKeithen, 395 U.S. 411, 421 (1969).
 3          II.     Analysis
 4          Plaintiff’s amended complaint raises two unrelated claims against two separate
 5   defendants. The court could dismiss the complaint on this basis alone. Nevertheless, the court
 6   has reviewed each claim and, for the reasons stated below, finds that neither should proceed past
 7   screening.
 8          A.      Failure to Train
 9          First, he broadly alleges that Sacramento County Sheriff Scott Jones has failed to train his
10   deputies in how to deal with “brain damaged and/or severely disabled people.” ECF No. 14 at 3.
11   Plaintiff alleges that he is “100 [percent] disabled by severe brain damage and sometimes say[s]
12   cuss words spontaneously.” Id. He claims sheriff’s deputies have “repeatedly beat [him]” on
13   account of his inability to control his cursing.1 Id. But in order to state a failure to train/supervise
14   claim, a claimant must show that “in light of the duties assigned to specific officers or employees,
15   the need for more or different training [or supervision] [was] obvious, and the inadequacy so
16   likely to result in violations of constitutional rights, that the policy-makers . . . can reasonably be
17   said to have been deliberately indifferent to the need.” Clement v. Gomez, 298 F.3d 898, 905 (9th
18   Cir. 2002); see also Wardell v. Nollette, No. C05—0741RSL, 2006 U.S. Dist. LEXIS 26818, at
19   *10 (W.D. Wash. Apr. 20, 2006) (“The cases in which supervisors have been held liable under a
20   failure to train/supervise theory involve conscious choices made with full knowledge that a
21   problem existed.”) (also collecting cases for the foregoing proposition).
22          Here, plaintiff fails to allege facts indicating that Sheriff Jones acted with deliberate
23   indifference. The current articulation of his claim – that Jones failed to train his subordinates in
24   how to deal with brain damaged or severely disabled individuals – is too broad to be credited.
25
            1
26            The court notes that there is some ambiguity in the complaint as to whether the deputies
     were striking plaintiff because they believed that such force was somehow necessary or if they
27   were merely using his disability as a pretext to injure him. If it was the latter, then it is unclear
     how Jones’ alleged failure to train his deputies in how to deal with the mentally ill could have
28   prevented plaintiff’s injuries.
                                                         3
 1   Neither mental illness nor mental disability is a monolith and it would be impossible for a
 2   supervisor, no matter how motivated, to train his subordinates to effectively recognize and
 3   respond to all possible iterations. Failure to effect the impossible is not deliberate indifference.
 4   Nor can plaintiff’s claim succeed if its current articulation is interpreted as mere shorthand for his
 5   own symptoms. Plaintiff has not alleged facts indicating that the need for training on how to deal
 6   with prisoners who curse uncontrollably was so obvious or prevalent that Jones was deliberately
 7   indifferent in failing to implement it.
 8           B.      Excessive Force
 9           Next, plaintiff claims that defendant Scharosch, a sheriff’s deputy, used excessive force
10   against him during an unspecified court hearing on an unspecified date. ECF No. 14 at 4-5. This
11   claim fails for two reasons.
12           First, it lacks factual context insofar as plaintiff has failed to identify when or where this
13   event occurred. The court can glean that the event occurred at a court hearing only because
14   plaintiff identifies “[his] lawyer, [the district attorney], [the] judge, and other bailiffs” as “great
15   witnesses.” Id. at 5. “[T]he Federal Rules do not require courts to credit a complaint's conclusory
16   statements without reference to its factual context.” Ashcroft v. Iqbal, 556 U.S. 662, 686 (2009);
17   see also Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557 (2007) (a complaint must “possess enough
18   heft” to show a plausible claim for relief).
19           Second, and more importantly, this claim is wholly distinct from the allegations in
20   plaintiff’s previous complaint. In the earlier complaint, plaintiff raised his claims regarding
21   Sheriff Jones’ failure to train and, in connection therewith, claims against three deputies – Algier,
22   Kraatz, and Robinson - for excessive force. ECF No. 1 at 3-4. In dismissing that complaint, the
23   court advised plaintiff that, if he elected to file an amended complaint, he could not “change the
24   nature of this suit by alleging new, unrelated claims.” ECF No. 12 at 4. These new excessive
25   force allegations against Scharosch bear no apparent relation to plaintiff’s previous claims and,
26   thus, are not consistent with the court’s previous order.
27   /////
28   /////
                                                          4
 1                                             Leave to Amend
 2          The court has already afforded plaintiff one chance to file an amended complaint and,
 3   having done so, he is no closer to stating a cognizable claim. Consequently, it declines to offer
 4   him further opportunity to amend. See McGlinchy v. Shell Chemical Co., 845 F.2d 802, 809-10
 5   (9th Cir. 1988) (“Repeated failure to cure deficiencies by amendments previously allowed is
 6   another valid reason for a district court to deny a party leave to amend.”).
 7                                               Conclusion
 8          Accordingly, it is ORDERED that the Clerk of Court shall randomly assign a United
 9   States District Judge to this case.
10          Further, it is RECOMMENDED that plaintiff’s first amended complaint be DISMISSED
11   without leave to amend for failure to state a cognizable claim.
12          These findings and recommendations are submitted to the United States District Judge
13   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
14   after being served with these findings and recommendations, any party may file written
15   objections with the court and serve a copy on all parties. Such a document should be captioned
16   “Objections to Magistrate Judge’s Findings and Recommendations.” Failure to file objections
17   within the specified time may waive the right to appeal the District Court’s order. Turner v.
18   Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
19   Dated: October 8, 2019.
20

21

22

23

24

25

26

27

28
                                                        5
